Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the claims filed 5/28/2020.  Claims 1-7, and 9-18 are pending.  Claims 1 (a method), 9 (a machine), and 10 (a CRM) are independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 10, a computer readable medium, is considered a “system” for § 101 purposes.  Infringement for systems is based on possession of the system.  Conversely, infringement for a method is based on performance of each of the claimed steps.  Claim 10 does not require the performance of the method steps of claim 1 and fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verma et al. “Cluster-Oriented Ensemble Classifier:…” (published 2012).
	As to claim 1, Verma discloses a method comprising: 
	obtaining one or more sample subsets according to a sample set; 
for each of the sample subsets, (“The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4) training a plurality of machine learning models corresponding to the sample subset according to the sample subset, (“learning cluster boundaries by the base classifiers” Verma § 3.2, see Fig. 3 and § 4.2) and obtaining predicted values of the plurality of machine learning models for the sample subset; (“The aim of training the base classifiers with the target cluster matrix is that during prediction the base classifiers produce cluster confidence values for a pattern.” Verma § 4.2)
	determining a fusion sample set according to the predicted values of the machine learning models for each of the sample subsets; and (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3)
	training a target machine learning model according to the fusion sample set. (“At the completion of training a model for the ensemble classifier ^’ is obtained.” Verma § 4.3, fusion classifier training. See Fig. 3).

	As to claim 4, Verma discloses the method of claim 1 and further discloses:
	wherein the training of the plurality of machine learning models corresponding to the sample subset according to the sample subset, and obtaining the predicted values of the plurality of machine learning models for the sample subset comprises: (“The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4)
	taking the sample subset as input of the plurality of machine learning models, training the plurality of machine learning models corresponding to the sample subset (See Verma Fig. 3, plurality of base classifiers taking input from the training data.) through a K-fold cross-validation method, (“We have used 10-fold cross validation for reporting the classification results for all the other data sets.” Verma § 5) and obtaining the predicted values of the plurality of machine learning models for the sample subset. (“At output, the fusion classifier produces the class confidence values h1; . . . ; Nclass i that indicate the possibility of the example belonging to different classes.” Verma § 4.4).

	As to claim 5, Verma discloses the method of claim 1 and further discloses:
	wherein the determining of the fusion sample set according to the predicted values of the machine learning models for each of the sample subsets comprises: 
	for each sample in the sample set, taking the predicted value of each of the machine learning models for the sample as a feature value of the corresponding dimension of the sample, so as to obtain a fusion sample corresponding to the sample; and (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3. “The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4)
	forming the fusion sample set by all of the fusion samples. (see Verma Figure 4, output from base classifiers being fed to fusion classifier. “The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3)

	As to claim 7, Verma discloses the method of claim 1 and further discloses:
	wherein the plurality of machine learning models are different types of machine learning models. (“We have investigated the proposed ensemble classifier by incorporating three well known and distinct classifiers such as k Nearest Neighbor (k-NN), Neural Network (NN), and Support Vector Machine (SVM) as the base classifiers” Verma § 5)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. “Cluster-Oriented Ensemble Classifier:…” (published 2012), in view of Li et al., US 2019/0362264 (filed 2014).

	As to claim 2, Verma discloses the method of claim 1 and further discloses:
	wherein the training of the target machine learning model according to the fusion sample set comprises: (“The aim of training the base classifiers with the target cluster matrix is that during prediction the base classifiers produce cluster confidence values for a pattern.” Verma § 4.2)
	obtaining one or more fusion sample subsets according to the fusion sample set; (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3. The matricies are a plurality of values and individually part of the training set for the fusion classifier.)
	… 
	determining a target sample set according to the predicted values of the fusion machine learning … for each of the fusion sample subsets; and (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3)
	training a target machine learning model according to the target sample set. (“At the completion of training a model for the ensemble classifier ^’ is obtained.” Verma § 4.3, fusion classifier training. See Fig. 3)

	Verma does not disclose a plurality of fusion classifiers.  Verma does not disclose:
	for each of the fusion sample subsets, respectively taking the fusion sample subset as input of a plurality of fusion machine learning models, training the plurality of fusion machine learning models corresponding to the fusion sample subset, and obtaining predicted values of the plurality of fusion machine learning models for the fusion sample subset;
	models

	Li discloses:
	for each of the fusion sample subsets, respectively taking the fusion sample subset as input of a plurality of fusion machine learning models, (“Stacking is an example of ensemble methods, which build a chain of methods. Each model in the stacking uses output of a previous model, or models, as input.” Li ¶ 26. See Li Figures 1 and 4) training the plurality of fusion machine learning models corresponding to the fusion sample subset, (“a current level of the stacked model that follows the initial level may be generated by the label prediction model generator 404 using the ground-truth label predictions generated by the previous level of the stacked model, e.g., the initial level's 406 ground-truth label predictions may be used to generate a next level, which generates a current set of ground-truth label set predictions 412, which may be in turn used by the label prediction model generator 404 to generate another level of the stacked model.” Li ¶ 42, training multiple levels with multiple models.) and obtaining predicted values of the plurality of fusion machine learning models for the fusion sample subset; (“label prediction model generator 404 may generate a set of parameters including a weight for each label in the label set 304. The set of model parameters may be tested, using test data comprising a set of instances, and the label prediction model generator 404 may regenerate the set of model parameters if a level of accuracy is not achieved” Li ¶ 44. Training the plurality of models.)
	models (“the current level in the stack, which comprises one or more models generated at step 106” Li ¶ 34. “The number of stacking levels L….. Learn the stacked models, for ` = 1, … ,L” Li Figure 7.)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verma with Li by converting the ensemble classifier of Verma into a multi-layer stacked model of Li.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Verma with Li in order to allow classifiers in a previous level to feed classifiers in the next level, thereby boosting the performance of the higher level classifiers, Li ¶ 26.

	As to claim 3, Verma in view of Li discloses the method of claim 2 and further discloses:
	before determining the target sample (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3) set according to the predicted values of the fusion machine learning models for each of the fusion sample subsets, (before training the fusion classifier in Verma Fig. 4“At the completion of training a model for the ensemble classifier ^’ is obtained.” Verma § 4.3, fusion classifier training. See Fig. 3)
	if the number of times of training the fusion machine learning models is less than a preset value, returning to the step of obtaining of the one or more fusion sample subsets according to the fusion sample set, so as to train the fusion machine learning models again and update the predicted values of the fusion machine learning models for each of the fusion sample subsets; (“the current level in the stack, which comprises one or more models generated at step 106” Li ¶ 34. “The number of stacking levels L….. Learn the stacked models, for ` = 1, … ,L” Li Figure 7.)
and if the number of times of training the fusion machine learning models is greater than or equal to the preset value, proceeding to the step of determining of the target sample set according to the predicted values of the fusion machine learning models for each of the fusion sample subsets. (“At the completion of training a model for the ensemble classifier ^’ is obtained.” Verma § 4.3, fusion classifier training. See Fig. 3)

	As to claims 9 and 10 Verma discloses a method comprising:
	obtaining one or more sample subsets according to a sample set; 
for each of the sample subsets, (“The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4) training a plurality of machine learning models corresponding to the sample subset according to the sample subset, (“learning cluster boundaries by the base classifiers” Verma § 3.2, see Fig. 3 and § 4.2) and obtaining predicted values of the plurality of machine learning models for the sample subset; (“The aim of training the base classifiers with the target cluster matrix is that during prediction the base classifiers produce cluster confidence values for a pattern.” Verma § 4.2)
	determining a fusion sample set according to the predicted values of the machine learning models for each of the sample subsets; and (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3)
	training a target machine learning model according to the fusion sample set. (“At the completion of training a model for the ensemble classifier ^’ is obtained.” Verma § 4.3, fusion classifier training. See Fig. 3).

	Verma does not disclose
	(claim 9) a processor and a memory for storing a compute program that is executable by the processor to perform operations …
	(claim 10) a non-transitory computer readable storage medium, where a computer program is stored on the compute readable storage medium, and when the program is executed by a processor …

	Li discloses
	(claim 9) a processor and a memory for storing a compute program that is executable by the processor to perform operations …
 	(“FIG. 11 is a detailed block diagram illustrating an internal architecture of a computing device, e.g., a computing device such as server 1002 or user computing device 1004, in accordance with one or more embodiments of the present disclosure” Li ¶ 78)
	(claim 10) a non-transitory computer readable storage medium, where a computer program is stored on the compute readable storage medium, and when the program is executed by a processor …
	(“Persistent storage, e.g., medium/media 1106, can be used to store an operating system and one or more application programs.” Li ¶ 80)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have modified Verma with Li by utilizing the hardware structures disclosed in Li to implement the similar system of Verma.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Verma with Li in order to perform machine learning algorithms of Verma in a machine.


	As to claims 11 and 12, Verma in view of Li discloses the method of claims 2 and 3 and further discloses:
	wherein the training of the plurality of machine learning models corresponding to the sample subset according to the sample subset, and obtaining the predicted values of the plurality of machine learning models for the sample subset comprises: (“The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4)
	taking the sample subset as input of the plurality of machine learning models, training the plurality of machine learning models corresponding to the sample subset (See Verma Fig. 3, plurality of base classifiers taking input from the training data.) through a K-fold cross-validation method, (“We have used 10-fold cross validation for reporting the classification results for all the other data sets.” Verma § 5) and obtaining the predicted values of the plurality of machine learning models for the sample subset. (“At output, the fusion classifier produces the class confidence values h1; . . . ; Nclass i that indicate the possibility of the example belonging to different classes.” Verma § 4.4).

	As to claim 13 and 14, Verma in view of Li discloses the method of claims 2 and 3 and further discloses:
	wherein the determining of the fusion sample set according to the predicted values of the machine learning models for each of the sample subsets comprises: 
	for each sample in the sample set, taking the predicted value of each of the machine learning models for the sample as a feature value of the corresponding dimension of the sample, so as to obtain a fusion sample corresponding to the sample; and (“The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3. “The overall learning and prediction methodology of COEC is presented in Figs. 3 and 4. The learning process is depicted in Fig. 3 where the training data are first clustered and the base classifiers then learn the mapping fro patterns to clusters.” Verma § 4)
	forming the fusion sample set by all of the fusion samples. (see Verma Figure 4, output from base classifiers being fed to fusion classifier. “The confidence matrices produced by the base classifiers are combined to form the input to the fusion classifier” Verma § 4.3)

	As to claim 15, Verma in view of Li discloses the machine of claim 9 and further discloses the elements of claim 15 as discussed in claim 2.

	As to claim 16, Verma in view of Li discloses the machine of claim 9 and further discloses the elements of claim 16 as discussed in claim 3.

	As to claim 17, Verma in view of Li discloses the machine of claim 9 and further discloses the elements of claim 17 as discussed in claim 4.

	As to claim 18, Verma in view of Li discloses the machine of claim 9 and further discloses the elements of claim 18 as discussed in claim 5.


Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Verma et al. “Cluster-Oriented Ensemble Classifier:…” (published 2012), in view of Maudes et al., “Random feature weights for decision tree ensemble construction” (published 2012).
	As to claim 6, Verma discloses the method of claim 1 but does not disclose:
	obtaining of the one or more sample subsets according to the sample set comprises: performing random sampling on the sample set to obtain the one or more sample subsets; and performing feature sampling on each of the sample subsets.

	Maudes discloses:
	obtaining of the one or more sample subsets according to the sample set comprises: performing random sampling on the sample set to obtain the one or more sample subsets; and performing feature sampling on each of the sample subsets.
	(“Among the best known ensemble techniques are the following: in Bagging [3], each base classifier is obtained from a random sample of the training data.
	… 
	Decision trees are one of the most commonly used methods as base classifiers with ensembles
	….
	Random Forest [9] combines Bagging with random trees. In these trees, only a random subset of the attributes is considered for each node. In [10], an
exhaustive comparison of ensembles for decision trees is presented. The method presented in this paper belongs to the family of tree ensemble methods that use an approach for introducing randomness in the tree construction method. The used approach is based on assigning random weights to the features.” Maudes introduction)

	A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Verma with Maudes by utilizing a random forest classifier and structuring the base classifiers (bagging) and ensemble classifiers (the decision tree) as instructed by Verma by using random inputs to the respective classifiers.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Verma with Maudes in order to provide a very simple heuristic for constructing ensembles of decision trees that can be combined with other ensemble methods for improvement thereof, Maudes § 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sheen et al., US 9,900,790, discloses multi-level machine learning.
Song et al., US 2019/0108444, discloses multiple-level machine learning using neural networks. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492